Case 3:18-mj-01170-RMS *SEALED* Documenti1 Filed 07/19/18 Page1iof3

IN THE UNITED STATES DISTRICT COURT
FOR THE CONNECTICUT

IN RE: SUBPOENA ISSUED TO Case No. 3:18MJ IB (RMS)

Filed Under Seal

 

APPLICATION FOR ORDER COMMANDING
NOT TO NOTIFY ANY PERSON OF THE EXISTENCE OF SUBPOENA

The United States requests that the Court order |: to
notify any person (including the subscribers or customers of the account(s) listed in the
subpoena) of the existence of the attached subpoena, for the period of one year, or until July 19,
2019, or until further order of the Court.

ae : a provider of an electronic communication service, as
defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. §
2711(2). Pursuant to 18 U.S.C. § 2703, the United States obtained the attached subpoena, which
requires ee: disclose certain records and information to the
United States. This Court has authority under 18 U.S.C. § 2705(b) to issue “‘an order
commanding a provider of electronic communications service or remote computing service to
whom a warrant, subpoena, or court order is directed, for such period as the court deems

appropriate, not to notify any other person of the existence of the warrant, subpoena, or court

order.” Jd.

 
Case 3:18-mj-01170-RMS *SEALED* Document1 Filed 07/19/18 Page 2of3

 

Section 2705(b) provides that when the government is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the
provider not to give notice, provided one of the five risks set forth in § 2705(b) is present. For
the reasons listed above, the government has shown that there is reason to believe that notice by
the provider would cause one of the enumerated harms. The government is proceeding here
using a subpoena under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the
government proceeds under § 2703(c) (i.e., when it is only seeking records of the provider, and
not any content of the subscriber or customer), the government is not required to provide notice
to the subscriber or customer. Thus, the government has satisfied all the conditions of § 2705(b).
WHEREFORE, the United States respectfully requests that the Court grant the attached
Order directing TTT 7.0 to disclose the existence or content of the
attached subpoena, except that ee 12y disclose the attached
subpoena to an attorney Pi i for the purpose of receiving legal

advice.

NR
Case 3:18-mj-01170-RMS *SEALED* Document1 Filed 07/19/18 Page 3 of 3

The United States further requests that the Court order that this application and any
resulting order be sealed until further order of the Court. As explained above, these documents
discuss an ongoing criminal investigation that is neither public nor known to all of the targets of
the investigation. Accordingly, there is good cause to seal these documents because their
premature disclosure may seriously jeopardize that investigation.

Executed on July 19, 2018.

JOHN H. DURHAM
UNITED STATES ATTORNEY

Daio~ /
DAVID T. HUARG
ASSISTANT U.S. ATTORNEY
Federal Bar No. ct30434
157 Church Street, 25th Floor
New Haven, CT 06510
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 1 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 2 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 3 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 4 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 5 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 6 of 7

 
Case 3:18-mj-01170-RMS *SEALED* Documenti1-1 Filed 07/19/18 Page 7 of 7

 
